UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4338



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEGRANDE HARLEY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Frank W. Bullock, Jr.,
District Judge. (CR-02-309)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Lisa Blue Boggs, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Legrande Harley, Jr., appeals from his eighty-seven month

sentence imposed following his guilty plea to possession of a

firearm by a convicted felon.            Harley’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738, 744 (1967), stating

that there are no meritorious issues for appeal, but asserting that

the district court imposed too severe a sentence.             Harley was

informed of his right to file a pro se brief, but has not done so.

Because our review of the record discloses no reversible error, we

affirm in part and dismiss in part.

     We     find   that   Harley’s   guilty   plea   was   knowingly   and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.       Harley was properly advised as to his rights, the

offense charged, and the maximum sentence for the offense.             The

court also determined that there was an independent factual basis

for the plea and that the plea was not coerced or influenced by any

promises.     See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

     Harley challenges the severity of the sentence imposed.           We

find that the district court properly computed Harley’s offense

level and criminal history category and correctly determined the

applicable guideline range of seventy to eighty-seven months.          The

court’s imposition of a sentence within the properly calculated

range is not reviewable. United States v. Jones, 18 F.3d 1145, 1151


                                     2
(4th Cir. 1994).    Accordingly, we dismiss this portion of the

appeal.

     As required by Anders, we have reviewed the entire record and

have found no meritorious issues for appeal.   We therefore affirm

Harley’s conviction and sentence.     We deny Harley’s attorney’s

motion to withdraw as counsel at this time.    This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3